Filed by Park Sterling Corporation pursuant to Rule 425 under the Securities Act of 1933 Registration Statement No. 333-207595 Subject Company: First Capital Bancorp, Inc. Commission File No. 001-33543 December 2, 2015 To the holders of First Capital Bancorp, Inc. common stock, First Capital Bancorp, Inc. warrants, or both: In connection with the merger of First Capital Bancorp, Inc. (“ First Capital ”) with and into Park Sterling Corporation (“ Park Sterling ”), if you own shares of First Capital common stock, you have the opportunity to elect to receive for each share $5.54 in cash, 0.7748 shares of Park Sterling common stock, a combination of cash and shares of Park Sterling common stock, or to elect no preference as to the form of consideration you will receive in exchange for your shares of First Capital common stock. If you own warrants to purchase First Capital common stock (“ First Capital warrants ”), you have the opportunity to elect to receive for each warrant $1.77 in cash, 0.24755 shares of Park Sterling common stock, a combination of cash and shares of Park Sterling common stock, or to elect no preference as to the form of consideration you will receive in exchange for your First Capital warrants. You could receive all shares of the Park Sterling common stock, all cash or a combination of Park Sterling common stock and cash for your First Capital common stock, First Capital warrants or both depending on the elections made by other First Capital securityholders. Your merger consideration election is subject to the allocation and proration procedures set forth in the Agreement and Plan of Merger (the “ Merger Agreement ”) by and between Park Sterling and First Capital whereby, among other things: ● no more than 30% of the total aggregate consideration received by all First Capital shareholders for their First Capital common stock will be paid in cash, with the remaining 70% to be paid in shares of Park Sterling common stock; and ● no more than 30% of the total aggregate consideration received by all First Capital warrant holders for their First Capital warrants will be paid in cash, with the remaining 70% to be paid in shares of Park Sterling common stock. The merger is expected to occur during the first quarter of 2016, although it is still subject to the satisfaction of several conditions, including the approval of the Merger Agreement by First Capital’s shareholders at the special meeting of shareholders to be held on December 30, 2015. A complete description of the merger and the allocation and proration procedures is included in the Proxy Statement/Prospectus dated November 25, 2015, which, if you are a First Capital shareholder, was previously provided to you in connection with First Capital ’s special meeting of shareholders. Enclosed is an Election Form and Letter of Transmittal (the “ Election Form ”) that you must complete, sign and return to American Stock Transfer & Trust Company, LLC (the “ Exchange Agent ”) in order to make an election and to surrender your certificates for shares of First Capital common stock and/or First Capital warrants. Also enclosed is an information booklet, which provides answers to some frequently asked questions regarding the election process. Please use the enclosed postage-paid envelope to return your Election Form to the Exchange Agent. Please do not send your Election Form or your certificates for shares of First Capital common stock or First Capital warrants to First Capital or Park Sterling. In order for your election to be effective, the Exchange Agent must receive your properly completed Election Form, no later than 5:00 p.m., Eastern T ime, on December 29, 2015 . Please follow the instructions provided in the Election Form carefully. If you choose to make an election, please note that you may change or revoke your election at any time before the election deadline by following the instructions provided with the Election Form. After 5:00 p.m., Eastern Time, on December 29, 2015, all elections will be binding and may not be revoked or modified. If you do not make a proper and timely election, you will be deemed to have made a “no preference” election as to the form of consideration to be received in exchange for your First Capital common stock and/or First Capital warrants. As a result, you will receive either cash, shares of Park Sterling common stock or a combination of cash and shares of Park Sterling common stock, as determined by the Exchange Agent in accordance with the allocation and proration procedures set forth in the Merger Agreement. Following the completion of the merger, if you were a First Capital shareholder, then you will not receive any shares of Park Sterling common stock (or any dividends declared on such stock) or cash that may be issuable in exchange for your First Capital common stock until your certificates for shares of First Capital common stock have been surrendered. Following the completion of the merger, if you were a First Capital warrant holder, then you will not receive any shares of Park Sterling common stock (or any dividends declared on such stock) or cash that may be issuable in exchange for your First Capital warrants until your certificates for First Capital warrants have been surrendered. Following completion of the merger, if you did not already surrender your certificates for shares of First Capital common stock and/or First Capital warrants, you will receive instructions as to how to exchange them for the merger consideration. No interest will be accrued and/or paid on the cash payable in exchange for your shares of First Capital common stock and First Capital warrants or for dividends declared subsequent to the completion of the merger pending surrender of your certificates. If you hold your shares of First Capital common stock or First Capital warrants through a broker, investment dealer, bank, trust company or other intermediary, then you should contact that intermediary as soon as possible for instructions and assistance in delivering those First Capital securities that the intermediary holds. If you have any questions regarding the Election Form, please call the Exchange Agent at (877) 248-6417 (toll free). Sincerely, James C. Cherry
